Title: To George Washington from William Heath, 23 April 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point April 23. 1781.
                        
                        The enclosed is this moment put into my hand. While your Excellency is with the army, I think it improper for
                            me to grant warrants impress—I therefore beg leave to submit the necessity of an impress warrant being granted for the
                            purposes within mentioned. The case, most certainly, is very urgent. I have the honor to be With the greatest respect,
                            Your Excellency’s Most obedient servant,
                        
                            W. Heath
                        
                    